In a proceeding pursuant to CPLR article 78 to compel the Superintendent of the Green Haven Correctional Facility to credit petitioner with certain jail time, the appeal is from a judgment of the Supreme Court, Dutchess County, dated April 30, 1976, which granted the application to the extent of crediting petitioner with 88 days of jail time. The appeal brings up for review so much of a further order of the same court, dated June 21, 1976, as, upon renewal, adhered to the original determination. (The appeal which was taken by petitioner from the judgment dated April 30, 1976, insofar as it limited his jail time credit to only 88 days, has been withdrawn.) Appeal from the judgment dismissed as academic, without costs or disbursements. The judgment was superseded by the order made upon renewal. Order affirmed insofar as reviewed, without costs or disbursements. Although petitioner was sentenced in four different counties, each court expressly stated that its sentence was to run concurrently with the other sentences. Accordingly, under our holding in Matter of Colon v Vincent (49 AD2d 939), petitioner was properly credited with 88 days of jail time. The fact that the subsequent sentences were imposed by different Judges on different days is irrelevant. Gulotta, P. J., Hopkins, Martuscello and Suozzi, JJ., concur.